United States District Court
Northem District of Califomia

\OO°\I€\U'l-I>WN-‘

NNNNNNNNN-‘>->_¢v-¢»-¢o-¢--»_p-l_¢
®\]Q\Lh-‘>WN*_‘O\DOO\\G\\I!-PWN'_*Q

FILED

JAN - 4 2019 §
susAN Y. soon
UNITED STATES DISTRICT CouRT cLEHK. u.s. msmicrcoum
NomHEHN alstch or culman

NORTHERN DISTRICT OF CALIFORNIA

cv 1 …§o o o 1 Mrsc ,JD

Philip James Laytield, bar no. 204836 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP IN
GOOD STANDING OF THE BAR
OF THE COURT

IN THE MATTER OF

 

 

 

TO: Philip James Layfield, bar no. 204836
The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective October 27, 2018, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia,
Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(1). On or before February 15, 2019, you may file a response
to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be-viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notiee.
lt` you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this tile on or after February 15, 2019 absent further order of
this Court.
IT IS SO ORDERED.
Dated: January 4, 2019

 

JAMES D ATO
United S es Dist:rict Judge

A ttorney-discr)vline_OSC_CSA
rev. l 1 - l 8

 

